IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43372

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 587
                                                )
       Plaintiff-Respondent,                    )   Filed: June 29, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SCOTT ALLEN SANDERS,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years with a minimum period
       of confinement of two years, for attempted strangulation, affirmed; order
       relinquishing jurisdiction, affirmed; order denying Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Scott Allen Sanders pled guilty to attempted strangulation. Idaho Code § 18-923.
Following his plea, Sanders was sentenced to a unified term of ten years with two years
determinate and the district court retained jurisdiction.    After Sanders completed the rider
program, the district court relinquished jurisdiction. Sanders filed an Idaho Criminal Rule 35
motion for reduction of sentence, which the district court denied. Sanders appeals asserting that
the district court abused its discretion by imposing an excessive sentence, relinquishing
jurisdiction, and denying his Rule 35 motion.


                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Sanders
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Sanders’ Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Sanders’ judgment of conviction and sentence, the order of the district court relinquishing
jurisdiction, and the order denying Sanders’ Rule 35 motion are affirmed.




                                                   2